COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION
Cause number:             01-14-00766-CV
Style:                    Keith Porter v. Patricia Porter
Date motion filed*:       November 12, 2014
Type of motion:           Motion for Extension of Time to File Records & Pay Fees
Party filing motion:      Appellant
Document to be filed:     Evidence of Indigence or Payment of Reporter’s Record & Filing Fees

Is appeal accelerated?    No
If motion to extend time:
       Original due date:                  10/6/14 (Filing Fee) & 10/13/14 (Reporter’s Record)
       Number of extensions granted:        0 Current Dates: 11/6/14 (Filing) & 11/13/14 (R.R.)
       Date Requested:                     45-Day Extension

Ordered that motions are:
       Granted in part; if document is to be filed, document due: December 29, 2014.
                    No further extensions of time will be granted.
              Denied
          Dismissed (e.g., want of jurisdiction, moot)
          Other: _____________________________________
          Appellant’s motion for an extension of time to file the clerk’s record is dismissed as
          moot because it was filed on October 31, 2014, and his request to file the reporter’s
          record is dismissed as the reporter is responsible for filing it. See TEX. R. APP. P.
          35.3(b). To the extent appellant seeks an extension to file evidence of indigence or
          payment of the reporter’s record and filing fees, his motion is granted because his
          counsel claims her medical issues delayed the trial court’s indigence contest hearing,
          but no further extensions will be granted. Thus, if appellant fails to file evidence of
          indigence or the filing fee by December 29, 2014, the Court may dismiss this appeal
          without further notice. See TEX. R. APP. P. 42.3(c).

Judge’s signature: /s/ Evelyn V. Keyes
                    Acting

Date: November 18, 2014
November 7, 2008 Revision